TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00743-CR



                                    Thomas Creech, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
        NO. CR6350, THE HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                Appellant’s brief was originally due December 12, 2013. This Court has granted

two extensions of time to file the brief, making the brief due on or before April 14, 2014. In granting

the most recent extension, the Court advised that no further extensions will be granted. Appellant’s

counsel, Gary E. Prust, has now filed a third motion requesting an additional 60-day extension of

time to file the brief.

                Appellant’s motion for extension of time to file the brief is granted in part.

Appellant’s counsel, Gary E. Prust, is ordered to tender a brief in this cause no later than

May 14, 2014. No further extensions will be granted. Failure to file the brief by that date could

result in counsel being called before this Court to show cause why he should not be held in contempt
for violating this order, and the cause being abated with instructions to the trial court to appoint

substitute counsel to represent appellant on this appeal.

               It is so ordered on this the 16th day of April, 2014.



Before Justices Puryear, Goodwin, and Field




                                                 2